ORDER

PER CURIAM.
Appellant Daniel Ligue (“Defendant”) appeals the sentence and judgment entered following his conviction by a jury of two counts of involuntary manslaughter, section 565.024 RSMo 1994, and two counts of second degree assault, section 565.060 RSMo 1994. Defendant contends various evidentiary and instructional errors by the trial court warrant the reversal of the sentence and judgment and the remand of the cause for a new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).